DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 were cancelled by preliminary amendment.1 Claims 26-45 are added and are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 26-45 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest all claim limitations in the context and combination now recited. The closest prior art, Sheldon, et al. (US 2016/0135431, herein Sheldon), teaches a similar device, but fails to teach the implantable and waterproof device as recited in the claims. Sheldon thus fails to anticipate or render the claims obvious, either singularly or in combination with other references.	Beng, et al. (“Field testing of IoT device for livestock monitoring using Wireless Sensor Network near field communication and Wireless Power Transfer”, published in the 2016 IEEE Conference on Technologies for Sustainability (SusTech), herein Beng),2 teaches a similar device, but does not antedate the priority of this application. Beng was presented at an IEEE conference in October 2016, while the priority date of this application is March 2016. As a result, Beng does not qualify as prior art.	The Examiner notes that the claims are construed as a whole. Any discussion herein must only be considered in view of all limitations appearing in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See Preliminary Amendment dated 8/9/21.
        2 See 892 form for the full citation. A copy of this reference is also attached to this Office Action.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.